The Thai delega¬tion takes pleasure in joining 
with the preceding delegations in extending to 
the President its sincere congratulations on his 
unanimous election to his office for the 
thirty-seventh session of the General Assembly. 
At a time when the Organization is assuming ever 
increasing responsibilities, not only in the 
preserva-tion of peace, but also for the security 
and well-being of peoples in all regions of the 
world, we are gratified to have a person of his 
demonstrable experience, skill and impartiality 
to preside over our deliberations. In the coming 
months, many issues vital to the general peace, 
progress and prosperity of the international 
community of which we are all a part will 
doubtless be brought before the General Assembly. 
On us will be focused much attention and of us 
much will and should be expected. For in the 
United Nations will be vested many of the hopes 
and aspirations of the world's peoples. My 
delegation therefore pledges to the President and 
Vice-Presidents of the Assembly, as well as to 
the Secretary-General and his able staff, its 
full co-operation in the discharge of the heavy 
responsibilities that lie ahead.
187.	The delegation of Thailand also has the 
honor to convey its deep appreciation to Mr. 
Kittani, Presi¬dent of the thirty-sixth session 
of the Assembly, for his distinguished services 
on behalf of the Organi¬zation. His invaluable 
contributions to the interna¬tional community 
have earned for himself and his country the high 
esteem of Governments and peoples around the 
world.
188.	The past year has been particularly 
momentous. The seventh emergency special session 
of the General Assembly, on the question of 
Palestine, has been reconvened a few times 
recently to consider the pressing situation in 
the Middle East and, in particular, the tragedy 
that has befallen Lebanon. The military 
aggression committed by Israel against the 
territorial integrity and sovereignty of Lebanon, 
resulting in the terrible loss of innocent 
civilian lives, including those of women and 
children, has undermined efforts on the part of 
the international community to find a just and 
lasting settlement for the conflict in the Middle 
East. Moreover, the world was deeply shocked by 
the ruth¬less massacre in west Beirut following 
t.ie violation of the cease-fire agreements by 
Israeli armed forces.
189.	My delegation urges that a full and 
impartial investigation be conducted by the 
United Nations, with the consent of the Lebanese 
Government and the co-operation of all parties 
concerned, so that the facts may become known and 
the culprits brought to justice as soon as 
possible. Meanwhile, Thailand wishes to join in 
calling for the expeditious and total withdrawal 
of all foreign forces from Lebanon in accordance 
with the relevant United Nations resolutions so 
that the people of Lebanon can once again be the 
masters of their own destiny.
190.	Interpretation of national security 
interests by one party can never be permitted to 
be so broad as to encompass the right to invade 
and occupy a sovereign and independent State, to 
dislodge people from their homelands or to 
subjugate them in occupied territories. The 
Government of Thailand deplores the fact that the 
Palestinian people continue to be denied their 
inalien¬able rights. Every effort must continue 
with urgency to enable them to attain and 
exercise their rights, including the right to 
self-determination without external interference, 
the right to national indepen¬dence and 
sovereignty and the right to return to their 
homes and properties.
191.	At the same time as the legitimate rights 
of the Palestinian people are recognized, 
including the right to statehood, the legitimate 
rights of all States in the region to exist 
within secure and recognized borders must also be 
recognized in the interest of peace. It is my 
delegation's firm belief that the conflict in the 
Middle East, with the question of Palestine as 
its core issue, must find a negotiated solution 
with the par¬ticipation of all concerned 
including the PLO, which represents the 
Palestinian people.
192.	The Lebanese crisis has proved that there is 
no effective military solution to the Middle East 
conflict and that military might not crush the 
legitimate aspirations of peoples. On the 
contrary, such aspira¬tions have gained greater 
international support and will be more fervently 
manifested. The course of events in the Middle 
East must be steered towards a peaceful political 
settlement; otherwise it might take an ever 
downward turn drawing all concerned into a spiral 
of increasing violence. My delegation therefore 
wel¬comes the recent pronouncements of the United 
States Government as a positive development.
193.	However, while the State of Israel is a 
recog¬nized reality, the legitimacy of 
Palestinian yearnings for statehood must also be 
recognized. In this connec¬tion the Arab 
countries have announced the Fez plan, which 
marks a historic step and establishes a 
frame¬work for further dialogues and negotiations 
accept¬able to the Palestinians and the key Arab 
States. Provided that the plan takes due 
cognizance of Security Council resolution 242 
(1967), prospects for widening the dialogue to 
include other interested parties seem more 
promising. It is the earnest hope of my 
delega¬tion that these welcome new developments 
and the recent deplorable events in Lebanon will 
help to intensify efforts to find a just and 
lasting solution to the Middle East conflict that 
will result in the attainment by the Palestinian 
people of their rights and the enjoyment by ali 
States, including Israel and Lebanon, of secure 
existence within their recognized borders.
194.	Over 20 years after the Declaration on 
the Granting of Independence to Colonial 
Countries and Peoples, it is regrettable to note 
that peoples in many parts of the world are still 
struggling for the dignity that only freedom and 
self-determination can bestow. The valiant 
struggle of the Palestinian people finds worthy 
parallels in the situations in Namibia, 
Afghani¬stan and Kampuchea.
193. My delegation is deeply concerned that the 
presence of South African occupation forces in 
Namibia continues to threaten peace not only in 
Namibia but also throughout southern Africa, in 
flagrant disregard of relevant United Nations 
resolu¬tions. Indeed, the continuing instability 
in southern Africa poses a threat to 
international peace and security. The Government 
of Thailand reiterates its view that the illegal 
occupation of Namibia must be unconditionally and 
immediately brought to an end to enable the 
Namibian people to achieve sovereignty and 
independence in an integrated Namibia.
196.	It is our just expectation that the 
contact group will redouble its efforts to bring 
about a compre¬hensive settlement in Namibia that 
will also end the aggressions committed by South 
African forces against neighbouring front-line 
States. Continued failure to arrive at a 
political settlement would only confirm the 
justified reaction of SWAPO that it must attain 
its legitimate goals of self-determination, 
freedom and independence in a united Namibia by 
all possible means.
197.	In Afghanistan the proud Afghan people 
con¬tinue to suffer under the yoke of foreign 
occupation. The Assembly has called for the 
immediate, uncon¬ditional and total withdrawal of 
foreign troops from Afghanistan. My Government 
fully supports the efforts of the Organization of 
the Islamic Conference to seek a solution to the 
crisis. Continued humanitarian assistance must be 
accorded to the hundreds of thousands of Afghan 
refugees forced to flee from their country and 
the ruthless suppression of Afghan patriots must 
be brought to an end. We join in urging the 
Assembly once again to help rectify the 
injustices perpetrated against the Afghan people. 
It is the responsibility of the Security Council 
to preserve international peace and security, and 
the permanent member concerned should recognize 
that its actions in Afghanistan only destabilize 
the precarious balance in that vital region of 
the world, and that any prolonged instability 
there will have serious repercussions beyond the 
Afghan borders to its own detriment.
198.	The plight of the Palestinian, Namibian and 
Afghan peoples continues rightly, to be an 
interna¬tional issue of grave concern to the 
world community. In South-East Asia, the people 
of Kampuchea also have been denied the right to 
determine their own destiny, because their nation 
has been invaded and occupied by a more powerful 
neighbor. They have been forced to flee their 
homes to seek food and shelter in neighbouring 
countries. Moreover, they con¬tinue to be denied 
their basic human rights by the occupation 
forces. Therefore, the situation in Kam¬puchea 
presents a political and humanitarian challenge 
to the world community. The foreign invasion and 
occupation of Kampuchea have resulted in untold 
suffering for the Kampuchean people and created 
severe tension in South-East Asia. The present 
situation has interrupted the process ot 
constructive co-operation among countries of 
South-East Asia and brought about an 
intensification of big-Power rivalry in the 
region. Thus the conflict in Kampuchea 
consti¬tutes a threat to international peace and 
security.
199.	In three successive years the General 
Assembly adopted three resolutions calling for 
the withdrawal of all foreign forces, respect for 
the sovereignty, inde¬pendence and territorial 
integrity of Kampuchea and the free exercise of 
self-determination by the Kampu¬chean people. 
However, these resolutions remain unheeded by the 
instigator of the conflict. My country, together 
with the other members of ASEAN, has endeavoured, 
within the framework of the United Nations, to 
seek a peaceful comprehensive political se dement 
to the conflict in Kampuchea.
200.	Last year the International Conference on 
Kampuchea was convened by the Secretary-General 
at United Nations Headquarters to consider ways 
and means of achieving a just and durable 
solution of the Kampuchean problem. The 
Declaration adopted by consensus at that 
Conference^ reaffirmed that with¬drawal of all 
foreign forces from Kampuchea, restora¬tion of 
the independence, sovereignty and territorial 
integrity of Kampuchea and the free exercise of 
self- determination by the Kampuchean people were 
the principal components of any just and lasting 
solution to the Kampuchean problem. The 
Conference also called for negotiations on a 
cease-fire and withdrawal of all foreign forces 
under United Nations supervision and measures for 
the maintenance of peace and order in Kampuchea 
and for the holding of free elections under 
United Nations supervision. Regrettably, these 
calls by the overwhelming majority of the 
international community have been ignored by Viet 
Nam, which maintains its military occupation of 
Kampuchea.
201.	The Ad Hoc Committee set up by the 
Interna¬tional Conference on Kampuchea, under the 
chairman¬ship of Mr. Sarre of Senegal, has 
undertaken several missions in pursuit of the 
objectives of the Conference. My delegation would 
like to express its deep apprecia¬tion to Mr. 
Sarre and the Ad Hoc Committee for their efforts. 
We strongly urge all parties concerned, in 
particular Viet Nam and its allies, to join in 
this peace process under the aegis of the United 
Nations to effect a just and durable solution to 
the Kampuchean problem.
202.	My delegation would also like to express 
its sincere appreciation to Mr. Willibald Pahr, 
Minister for Foreign Affairs of Austria and 
President of the International Conference on 
Kampuchea, for his constructive role. We should 
also like to pay a warm tribute to the 
Secretary-General for this continuing concern 
with regard to the Kampuchean problem. We call 
once again on all States Members of the United 
Nations to recognize the usefulness of these 
efforts and to accord their full co-operation.
203.	Despite the efforts made by the ASEAN 
coun¬tries in ongoing bilateral dialogues to 
facilitate a negotiated settlement of the 
Kampuchean conflict, we regret to report that no 
substantial progress has been made and that no 
substantive change in Viet Nam's position has 
been evident. Our hopes are constantly raised 
prior to every session of the General Assembly. 
At such times, seemingly new proposals are made 
by Hanoi or at its instigation, as in the recent 
Ho Chi Minh City communique and in the 
communication of the Minister for Foreign Affairs 
of the Lao People's Democratic Republic. However, 
upon closer examination, it is apparent that 
these proposals do not offer a viable basis for a 
just and lasting settlement of the Kampu¬chean 
problem.
204.	In the Ho Chi Minh City communique issued 
in July, a partial withdrawal of Vietnamese 
troops from Kampuchea was offered. Subsequently, 
the Vietnamese authorities claimed that this 
partial with¬drawal had been completed in 
mid-July. However, there are reports indicating 
that there was merely a rotation of troops and 
new units from Viet Nam have been arriving in 
Kampuchea since the end of April. The relevant 
United Nations resolutions call for a complete 
and total withdrawal of foreign forces from 
Kampuchea. Indeed, a genuine commitment to that 
end by the party concerned would be welcomed as a 
positive step in the right direction. The 
Assembly, therefore, needs to reiterate its call 
for the total with¬drawal of all foreign forces 
from Kampuchea.
205.	Viet Nam has also proposed an 
international conference on South-East Asia with 
limited participa¬tion. As I have already 
mentioned, the International Conference on 
Kampuchea was convened in July last year, with 
the participation of over 90 States and parties 
concerned. Ad Hoc Committee was estab¬lished by 
that Conference to undertake efforts towards a 
peaceful negotiated settlement of the Kampuchean 
conflict. We once again call on Viet Nam and its 
allies to participate in the United Nations peace 
process on Kampuchea. As a State Member of the 
United Nations, Viet Nam should have no 
difficulty in participating in this United 
Nations framework for a negotiated settlement of 
the Kampuchean conflict.
206.	On the one hand, Viet Nam appears to 
regard the situation in Kampuchea as an internal 
issue of concern only to the Heng Samrin puppet 
regime; on the other hand, Vietnamese authorities 
have stressed their preoccupation with the 
Chinese threat against the three Indo-Chinese 
countries. Therefore, it must first be 
ascertained that the Kampuchean problem to be 
discussed at an international conference would 
not be the mere question of a so-called Chinese 
threat against the puppet regime in Phnom Penh 
but the exercise of the right to 
self-determination by the Kampuchean people, free 
from foreign occupation and alien domination. The 
other countries of Southeast Asia must be 
satisfied that such proposals would not serve to 
legitimize Vietnamese occupation of Kampuchea and 
prolong the suffering of the Kampu¬chean people.
207.	Viet Nam has also proposed that a 
so-called safety zone, or demilitarized zone, be 
established along the Thai-Kampuchean border. 
However, the armed conflict in Kampuchea is not 
between Thailand and Kampuchea, but between 
Vietnamese forces and Kampuchean patriots. If a 
demilitarized zone is to be established, it 
should be along the Kampuchean- Vietnamese 
border. It should be recalled that Kampu¬chean 
resistance forces are there because of the 
Vietnamese occupation of their homeland. Only if 
and when such foreign occupation comes to an end 
can the Kampuchean patriots legitimately be 
expected to lay down their arms. To restore peace 
to Kampuchea and to reduce regional tension it is 
necessary that the 200,000 Vietnamese troops be 
completely withdrawn from Kampuchea.
208.	Despite the presence of 200,000 
Vietnamese troops in Kampuchea and their 
four-year onslaught against Kampuchean 
resistance, the latter has gained in strength and 
numbers. The new Government of Democratic 
Kampuchea under the presidency of Prince Norodom 
Sihanouk is a natural and posi¬tive development 
that reflects the firm resolve and relentless 
determination of the Kampuchean people to resist 
the imposition of any form of alien domination. 
The new leadership of Kampuchea also offers 
renewed hopes for improving the prospects of 
achieving a comprehensive political settlement of 
the Kampuchean problem in accordance with the 
relevant United Nations resolutions.
209.	The turmoil in Indo-China and in particular 
the continued armed conflict in Kampuchea have 
resulted in large numbers of people fleeing to 
seek food and shelter in neighbouring countries. 
Since 1975 over 1 million people from Indo-China 
have sought tem¬porary refuge in Thailand, a 
country of first refuge in South-East Asia. Many 
others did not survive the perilous journey 
overland or by leaky boat on the high seas. 
Although the numbers have been reduced and many 
refugees have been resettled in third countries, 
the situation remains of grave humanitarian 
concern to the international community. There are 
still over 150,000 Vietnamese, Laotian and 
Kampuchean refugees in Thai holding centers. 
Furthermore, with the fighting in Kampuchea there 
is every possibility that new waves of refugees 
and displaced persons —now numbering some 200,000 
to 300,000 along the Thai-Kampuchean border—will 
sweep across the border into Thailand.
210.	The Government of Thailand is therefore 
sadly disappointed at the recent sharp decline in 
the resettlement rates in third countries of 
Indo-Chinese refugees in Thailand.

The need to expedite their resettlement as well 
as to increase resettlement opportunities in 
third countries should be a matter of serious 
concern, not only to Thailand but also to all 
countries which uphold humanitarian principles. 
It is mainly because of international 
humanitarian assistance provided by donor 
Governments, United Nations agencies and over 50 
voluntary agencies and Thailand's humane policy 
and co-operation that mass starvation inside 
Kampuchea has been averted.
211.	My delegation would like to express our 
profound appreciation to the donor countries and 
to the Secretary-General and his Special 
Representative, as well as to the various United 
Nations and voluntary agencies, for their 
dedicated efforts in this regard.
212.	The needs of the Kampucheans remain real 
and manifest along the Thai-Kampuchean border as 
well as in the Thai holding centers. The 
Kampuchean influx and the Vietnamese incursions 
and cross-border shellings have also displaced 
close to 100,000 innocent Thai villagers. We 
therefore urge donor countries to continue to 
support the humanitarian programmes of the United 
Nations along the Thai-Kampuchean border and in 
the holding centers and to assist the Royal Thai 
Government in the relief and rehabilitation of 
the affected Thai villagers.
213.	The resources of Thailand, a developing 
third- world nation, have been strained by the 
need to assist in the care and shelter of the 
large numbers of displaced Indo-Chinese persons. 
While the Govern¬ment of Thailand intends to 
continue to fulfill its humanitarian 
responsibilities in accordance with its 
traditions, the problem not only poses a heavy 
economic burden for Thailand but also has 
immediate and long-term political and security 
implications. The most natural solution would be 
for the refugees to return safely to their homes. 
The Royal Thai Govern¬ment, in co-operation with 
UNHCR, will continue to promote and assist in the 
program of voluntary repatriation by land, sea 
and air. Pending the full implementation of that 
program, safe relocation of the Kampuchean 
displaced persons in the border areas which are 
accessible to relief supplies seems to be a 
viable alternative.
214.	It is worth noting that the humanitarian 
aspect of the Kampuchean problem can find a 
lasting solu-tion only if there is a 
comprehensive political settle¬ment of the 
Kampuchean problem as a whole. The international 
community must therefore redouble its efforts to 
resolve the Kampuchean conflict once and for all 
in accordance with the relevant United Nations 
resolutions. To this end, Thailand and the member 
countries of ASEAN have sought the assistance of 
the international community in bringing about a 
negotiated settlement of the problem. The efforts 
of ASEAN are undertaken with sincerity and in 
good faith. We harbor no enmity towards any 
country, particularly those situated in our 
region. But the armed conflict in Kampuchea 
stands in the way of closer co-operation among 
the countries of South-Fust Asia and consti¬tutes 
a serious threat not only to regional but to 
interna¬tional peace and security. The peaceful 
settlement of the conflict will pave the way 
towards the establish¬ment of a zone of peace, 
freedom and neutrality in South-East Asia which 
would provide for the orderly development of all 
peoples in the region, irrespective of 
differences in their political, economic or 
social systems.
215.	One of the basic causes of international 
conflicts today is the economic discrepancy and 
exploitation among nations. In recognition of 
this fact, the United Nations system has devoted 
the greater part of its entire budget to the 
tasks of economic and social development. 
However, the fact remains that there are still 
nearly 1 billion people living in abject poverty 
in the world today, and by the end of the Third 
United Nations Development Decade their number 
will have surpassed the 1 billion mark.
216.	In view of the present crisis in the 
world eco¬nomy, progress in the efforts to narrow 
the gap between rich and poor nations has not 
been satisfactory. Thailand's current fifth 
five-year plan is aimed at reducing the external 
trade deficit and population growth rate, 
restructuring its key productive sectors, 
eradicating poverty in rural areas and 
maintaining its annual growth rate of between 6 
per cent and 7 per cent.
217.	However, our export earnings have been 
ad¬versely affected by the protectionist policies 
of certain developed countries. In this 
connection my delegation reiterates the hope 
expressed by the ASEAN Foreign Ministers at their 
fifteenth ministerial meeting, in June 1982, that 
the GATT ministerial meeting in November 1982 
will restore the basic task of GATT in ensuring 
that the principles of free trade are 
consistently practiced in the world market. We 
also hope that the sixth session of UNCTAD, in 
1983, will successfully tackle such priority 
issues as pro¬tectionism, structural adjustment 
and commodities.
218.	We live in an increasingly interdependent 
world. A global, integrated and comprehensive 
approach to world problems is essential if there 
is to be an agreed solution. For this reason, in 
1974, the General As-sembly adopted the Programme 
of Action on the Establishment of a New 
International Economic Order which would ensure 
the full and active participation of the 
developing countries in gobal decision-making and 
the management of international economic 
co-operation for development.
219.	My Government fully welcomed and endorsed 
the decision taken at the sixth special session 
as well as the subsequent adoption of the 
International Development Strategy for the Third 
United Nations Development Decade and resolution 
34/138, calling for the launching of global and 
sustained negotiations on international economic 
co¬operation for development. We are, however, 
dis¬appointed that, almost three years after 
resolution 34/138 was adopted by consensus, and 
despite con¬tinued endeavors and the flexibility 
shown by the Group of 77 and many of its 
industrialized friends, some influential Members 
continue to procrastinate concerning the 
launching of global negotiations. We earnestly 
hope that the latter will, in the spirit of 
Cancun, demonstrate the necessary will to 
proceed, as further postponement of the launching 
of global negotiations would not only aggravate 
the already deteriorating relations between North 
and South but also, in the eyes of the South, 
demonstrate a lack of good faith on the part of 
the North, which could impede further efforts at 
co-operation.
220.	Whatever the outcome of the global 
negotia¬tions, my Government will continue to 
develop its economic co-operation with other 
developing countries in all fields as set forth 
in the 1981 Caracas Programme of Action/ in 
accordance with the principles of self- reliance, 
self-help and North-South co-operation. Economic 
co-operation among developing countries is not a 
substitute for global or North-South 
co¬operation, but it is an integral part of the 
collective action of the Group of 77 for the 
restructuring of international economic relations 
and the establish¬ment of a new international 
economic order. We therefore hope that, following 
the first meeting of the Intergovernmental Follow 
up and Co-ordination Com¬mittee on economic 
co-operation a among developing countries, in 
Manila last month, more concrete actions and 
vigorous implementation of the Caracas Pro¬gramme 
will be pursued.
221.	My delegation believes that the United 
Nations system provides the most appropriate 
forum and a useful framework for identifying and 
focusing world attention on major issues as well 
as for seeking peace¬ful solutions to those 
issues. Therefore all countries, developed and 
developing, are urged to co-operate within the 
United Nations system in achieving our worthy 
common goal of a restructured and equitable 
economic order for the world community that will 
benefit all mankind. My delegation therefore 
pledges its best efforts to continue to play a 
constructive role in this regard.
222.	The just and equitable utilization of the 
earth's resources is seriously distorted by the 
continuing arms race. The second special session 
of the General As¬sembly devoted to disarmament 
was convened at a time when the need to halt and 
reverse the arms race had become even more 
imperative than before. The recurrent crises and 
conflicts which have marked the international 
situation have heightened the sense of insecurity 
among some States and spurred the pro¬duction, 
acquisition, and stockpiling of weapons of 
destruction, including nuclear, conventional and 
chemical weapons, resulting not only in increased 
insecurity for all States but also in the 
retardation of the developmental prospects of 
most third-world countries. Efforts made both 
within and outside the framework of the United 
Nations to reverse the arms race have not been 
crowned with success.
223.	But although the second special session 
on disarmament fell short of expectations, the 
convening of that session nevertheless served 
some useful pur¬poses. Among other things, it 
produced substantive advances in new ideas, 
suggestions and proposals in various fields of 
disarmament, many of which, if implemented, could 
contribute significantly to the disarmament 
process. Agreement was reached on guidelines for 
a World Disarmament Campaign which underline the 
universality of the program and allow all sectors 
of the public unimpeded access to a broad range 
of information and opinions on the questions of 
arms limitation and disarmament and the dangers 
relating to all aspects of the arms race and war, 
in par¬ticular nuclear war. The launching of the 
Campaign thus represents a step forward in the 
efforts to attain meaningful measures of arms 
limitation and dis¬armament.
224.	The second special session on disarmament 
generated an unprecedented degree of public 
attention and interest, highlighted by mass 
gatherings of the people of many nations in 
support of the cause of disarmament. This should 
serve as an impetus for all of us to continue our 
efforts and revitalize the mul¬tilateral 
negotiating process, which was kept in being at 
the conclusion of the second special session on 
disarmament.
225.	My delegation urges that disarmament and 
the reduction of the arms race in both nuclear 
and con-ventional weapons remain an issue of 
priority concern to the Assembly. The world has 
thus far been spared the horrors of nuclear war, 
but we all realize the consequences that such a 
conflagration would have for the human race. The 
specter and the reality of conventional wars, 
with the terrible suffering in¬flicted through 
the ever-increasing sophistication of weaponry, 
are still sadly with us. Wars have been fought 
because of the aggressive and expansionist 
tendencies of militarily powerful States, or have 
resulted from injustices inflicted and wrongs 
that remain uncorrected.
226.	Our task must surely be to rededicate 
ourselves to the principles enshrined in the 
Charter on the non- use of force, 
non-interference in internal affairs and respect 
for the territorial integrity of States, while 
seeking to resolve international issues by 
peaceful means.
227.	In this connection my delegation urges that a dialogue 
be agreed upon between North Korea and South 
Korea for the consideration of effective ways and 
means of reducing tension and strengthening peace 
in the Korean peninsula.
228.	Injustices against entire nations and 
peoples continue to be committed in the Middle 
East, in Namibia, in Afghanistan and in 
Kampuchea. These appear to be among the most 
intractable and critical issues to which the 
General Assembly has addressed its attention over 
the past several years, and they represent cases 
where, in the Secretary-General's words:
"Governments that believe they can win an 
international objective by force are often quite 
ready to do so, and domestic opinion not 
infrequently applauds such a course. The Security 
Council, the primary organ of the United Nations 
for the main¬tenance of international peace and 
security, all too often finds itself unable to 
take decisive action to resolve international 
conflicts and its resolutions are increasingly 
defied or ignored by those that feel themselves 
strong enough to do so."
229.	This is indeed a very dangerous trend and 
could eventually turn the Organization, which was 
intended to serve the cause of harmony and peace, 
into a breeding ground for international 
confrontation and anarchy.
230.	The Thai delegation sincerely believes 
that each and every Member State has the duty and 
responsibility to reverse this trend, by 
rededicating ourselves to the principles and 
purposes of the Charter and by a renewed 
commitment to use the machinery of the United 
Nations more effectively. For only in this way 
can the Organization truly become an instrument 
for peaceful change and orderly progress for 
mankind.
